Citation Nr: 1609434	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-13 568	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for residuals of a torn left Achilles tendon.   

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.  

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder with cancer removal.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for visual field defect.

6.  Entitlement to an initial rating in excess of 10 percent for left knee strain with degenerative arthritis.

7.  Entitlement to an effective date prior to March 6, 2013, for the award of service connection for left knee strain with degenerative arthritis.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 29, 1976, to November 27, 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a rating in excess of 10 percent for residuals of a torn left Achilles tendon and granted service connection for degenerative arthritis of the right knee with an initial 10 percent rating, effective June 24, 2010.  Thereafter, the Veteran perfected an appeal as to the propriety of the ratings assigned for such disabilities.

Additionally, in a September 2013 rating decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder with cancer removal, service connection for PTSD, and service connection for visual field defect.  In December 2013, the Veteran, via his then-attorney, submitted a notice of disagreement as to such denials.  Further, a December 2014 rating decision granted service connection for left knee strain with degenerative arthritis with an initial 10 percent rating, effective March 6, 2013.  In January 2015, a notice of disagreement was filed with respect to this decision by way of a VA Form 21-0958.  The Veteran requested review by a Decision Review Officer therein, but did not specify whether he was disagreeing with the propriety of the 10 percent rating or the effective date for the grant of service connection.  He did indicate on this document that he disagreed with "all issues" decided in the December 2014 decision.  As such, and as will be discussed below, a remand for the issuance of a statement of the case (SOC) addressing these matters is necessary.  See 38 C.F.R. 
§ 19.26 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

In December 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At such time, the record was held open for 30 days to afford the Veteran the opportunity to submit additional evidence, and he waived initial RO consideration of any evidence submitted after this hearing and/or added to the record subsequent to the February 2013 SOC.  38 C.F.R. § 20.1304(c).  Pursuant thereto, additional evidence, in the form of copies of VA clinical reports and a DA Form 21-7173 (accompanied by annotations newly supplied by the Veteran) was received later in December 2015.  Therefore, the Board may properly consider such newly received evidence.
 
With respect to the matter of the Veteran's representation, a July 2015 letter from the Veteran's prior attorney sent to the Veteran and the RO provided notice of his intent to withdraw his representation of the Veteran.  A September 2015 letter from the Veteran's prior attorney sent to the Veteran and the RO confirmed the  withdrawal of his representation of the Veteran and waived his entitlement to any attorney fees and unreimbursed costs and expenses under 38 C.F.R. § 14.636.  The withdrawal of the Veteran's attorney was discussed prior to the December 2015 hearing, and the Veteran indicated that he was comfortable proceeding with the hearing without representation.  Therefore, the Veteran is considered pro se.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems,  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for increased ratings for his residuals of a torn left Achilles tendon and degenerative arthritis of the right knee so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this regard, the Veteran was last afforded a VA compensation examination addressing the nature and severity of his service-connected left Achilles and right knee disabilities in September 2010.  The Board parenthetically notes that a September 2014 VA examination, conducted for the purposes of adjudicating the Veteran's claim for service connection for a left knee disorder, includes some findings pertinent to the right knee, the focus of this examination, as noted in an addendum to this examination received in November 2014, was on the left knee, and did not include a comprehensive evaluation of the right knee.  Since such examinations, the Veteran testified that such disabilities have increased in severity.  With regard to the left ankle, the Veteran reported a new onset of an intense, sharp pain in early 2015, decrease in strength and range of motion, and atrophy of the calf muscle.  Pertinent to the right knee, he indicated that such resulted in redness, heat, swelling, instability, grinding, popping, cracking, and possible fluid in the joint.  December 1, 2015, Hearing Transcript.  As such, a remand is necessary to afford the Veteran a VA examination to address the nature and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Also at the December 2015 hearing, the Veteran referenced upcoming VA treatment for the left Achilles tendon and right knee disabilities through the Decatur, Georgia, VA Clinic, which is under the umbrella of the Atlanta, Georgia, VA Medical Center (VAMC), scheduled for December 17, 2015.  Furthermore, the most recent VA treatment records on file are dated in April 2014.  Therefore, a remand is necessary to obtain updated VA treatment records, to include those dated in December 2015.

The Veteran has also testified that he is receipt of benefits, based on disability, from the Social Security Administration (SSA).  December 1, 2015, Hearing Transcript, Page 28.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ will be directed to obtain the Veteran's complete SSA records, including all administrative decision(s) issued with respect to his application for SSA disability benefits and all underlying medical records considered in conjunction with this application.    

Finally, with respect to the remaining issues on appeal, as noted in the Introduction, in a September 2013 rating decision, the AOJ denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder with cancer removal, service connection for PTSD, and service connection for visual field defect.  In December 2013, the Veteran, via his then-attorney, submitted a notice of disagreement as to such denials.  Additionally, a December 2014 rating decision granted service connection for left knee strain with degenerative arthritis with an initial 10 percent rating, effective March 6, 2013.  In January 2015, a notice of disagreement was filed with respect to this decision by way of a VA Form 21-0958.  As noted previously, while the Veteran did not specify whether he was disagreeing with the propriety of the 10 percent rating or the effective date for the grant of service connection, he did indicate that he disagreed with "all issues" decided in the December 2014 decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to such the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, remand for the issuance of an SOC addressing these matters is needed.  Manlincon, supra.  These matters are to be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC addressing the matters of entitlement to an initial rating in excess of 10 percent for left knee strain with degenerative arthritis, entitlement to an effective date prior to March 6, 2013, for the award of service connection for left knee strain with degenerative arthritis, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder with cancer removal, entitlement to service connection for PTSD, and entitlement to service connection for visual field defect.  Please advise him of the time period in which to perfect an appeal.  If the Veteran perfects an appeal in a timely fashion, return the case to the Board for its review, as appropriate.

2.  Obtain all records of VA outpatient treatment from the Decatur VA Clinic and Atlanta VAMC dated from April 2014 to the present, to specifically include the December 17, 2015, treatment record.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

3.  Contact the SSA and request the Veteran's complete SSA records, including all administrative decision(s) issued with respect to his application for SSA disability benefits and all underlying medical records considered in conjunction with this application.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected residuals of torn left Achilles tendon and degenerative arthritis of the right knee.  The electronic files, as well as copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected residuals of torn left Achilles tendon and degenerative arthritis of the right knee.  All signs and symptoms of such disabilities should be reported in detail.  With regard to the Veteran's residuals of torn left Achilles tendon, the examiner should specifically indicate whether such disability results in atrophy of the left calf and, if so, the nature and severity of any associated muscle group impairment.  The examiner should also specifically describe the overall impact of these residuals on functioning, to include the ability to work.  

The examiner should provide a rationale for any opinion offered.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for increased  ratings for a torn left Achilles tendon and degenerative arthritis of the right knee should be readjudicated based on the entirety of the evidence.  To the extent that this does not result in a complete grant of all benefits sought in connection with these claims, the Veteran should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


